Exhibit 10.1
Summary of Base Salaries
for
Executive Officers of Park National Corporation
On February 12, 2010, the Compensation Committee of the Board of Directors of
Park National Corporation (“Park”) approved the base salaries for the fiscal
year ending December 31, 2010, for each of the executive officers of Park:
(a) C. Daniel DeLawder, Chairman of the Board and Chief Executive Officer of
Park and The Park National Bank, a subsidiary of Park; (b) David L. Trautman,
President and Secretary of Park and President of The Park National Bank; and
(c) John W. Kozak, Chief Financial Officer of Park and Senior Vice President and
Chief Financial Officer of The Park National Bank. Those base salaries are:

  *   C. Daniel DeLawder — $773,525     *   David L. Trautman — $563,250     *  
John W. Kozak — $414,455

 

